DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
	Re. claim 1: The phrase “a winding guide unit adapted to guide the transferred stator to coil winding” as recited in line 4 appears to be --a winding guide unit adapted to guide a transferred linear type stator to a coil winding--.
		The phrase “to adjust tension on the coil being wound on the stator” as recited in line 6 appears to be --to adjust a tension on the coil being wound on the linear type stator--.
		The phrase “on the stator by means of three-phase Y connection on the basis of a previously set winding sequence” as recited in lines 9 and 10 appears to be --on the linear type stator by means of three-phase Y connection on a basis of a previously set winding sequence--.
		The phrase “wherein the winding sequence comprises coil winding order of the plurality of stator cores” as recited in line 11 appears to be --wherein the previously set winding sequence comprises a coil winding order of the plurality of stator cores--.
		The phrase “from the left side thereof” as recited in line 14 appears to be --from a left side of the plurality of stator cores--.
		The phrase “the coil is wound thereon” as recited in line 17 appears to be --the coil is wound on the plurality of stator cores--.
	Re. claim 2: The phrase “wherein the stator comprises 12 stator cores, and the winding sequence is carried out” as recited in lines 1 and 2 appears to be --wherein the linear type stator comprises 12 stator cores, and the previously set winding sequence is carried out--.
		The phrase “thereof” recited in the body of claim appears to be –of the plurality of stator cores--.
	Re. claim 3: The phrase “the connection of the first stator core” as recited in line 2 appears to be --a connection of the first stator core--.
		The phrase “the connection of the third stator core” as recited in lines 3 and 4 appears to be --a connection of the third stator core--.
		The phrase “the connection of the fifth stator core” as recited in line 5 appears to be --a connection of the fifth stator core--.
	Re. claim 4: The phrase “the stator is transformed into a ring type stator” as recited in line 2 appears to be --the linear type stator is transformed into a ring type stator--.
		The phrase “a BLDC motor” as recited in line 3 appears to be --a brushless DC (BLDC) motor--.
	Re. claim 5: The phrase “controls the guide operation” as recited in line 2 appears to be --controls a guide operation--.
	Re. claim 7: The phrase “a winding guide unit adapted to guide the transferred stator to coil winding” as recited in line 4 appears to be --a winding guide unit adapted to 
guide a transferred linear type stator to a coil winding--.
		The phrase “to adjust tension on the coil being wound on the stator” as recited in line 6 appears to be --to adjust a tension on the coil being wound on the linear type stator--.
		The phrase “on the stator by means of three-phase Y connection on the basis of a previously set winding sequence” as recited in lines 9 and 10 appears to be --on the linear type stator by means of three-phase Y connection on a basis of a previously set winding sequence--.
		The phrase “located on the underside of a moving frame spaced apart from top of the fixed frame” as recited in line 14 appears to be --located on an underside of a moving frame spaced apart from a top of the fixed frame--.
		The phrase “on top of the moving frame” as recited in line 17 appears to be --on a top of the moving frame--.
		The phrase “on top of the Y axis moving member” as recited in line 21 appears to be --on a top of the Y axis moving member--.
	Re. claim 8: The phrase “wherein one end of the X axis controlling screw is” as recited in line 1 appears to be --wherein a one end of the X axis controlling screw is--.
		The phrase “and the other end thereof is rotatably press-fitted” as recited in lines 2 and 3 appears to be --and the other end of the X axis controlling screw is rotatably press-fitted--.
	Re. claim 9: The phrase “wherein one end of the X axis controlling screw is” as recited in line 1 appears to be --wherein a one end of the X axis controlling screw is--.
	Re. claim 10: The phrase “wherein one end of the Y axis controlling screw is” as recited in line 1 appears to be --wherein a one end of the Y axis controlling screw is--.
		The phrase “the other end thereof is rotatably press-fitted” as recited in line 3 appears to be --the other end of the Y axis controlling screw is rotatably press-fitted--.
	Re. claim 11: The phrase “wherein one end of the Y axis controlling screw is” as recited in line 1 appears to be --wherein a one end of the Y axis controlling screw is--.
	Re. claim 13: The phrase “wherein the magnet modules have magnets built therein” as recited in lines 1 and 2 appears to be --wherein the magnet modules have magnets built in the magnet modules--.
	Re. claim 17: The phrase “a winding guide unit adapted to guide the transferred stator to coil winding” as recited in line 4 appears to be --a winding guide unit adapted to guide a transferred linear type stator to a coil winding--.
		The phrase “to adjust tension on the coil being wound on the stator” as recited in line 6 appears to be --to adjust a tension on the coil being wound on the linear type stator--.
		The phrase “on the stator by means of three-phase Y connection on the basis of a previously set winding sequence” as recited in lines 9 and 10 appears to be --on the linear type stator by means of three-phase Y connection on a basis of a previously set winding sequence--.
		The phrase “friction to the coil” as recited in line 12 appears to be --a friction to the coil--.
	Re. claim 18: The phrase “coming into surface contact with each other” as recited in line 2 appears to be --coming into a surface contact with each other--.
		The phrase “coming into close contact with one surface of the two rubber cylinders” as recited in line 3 appears to be --coming into a close contact with one surface of the two rubber cylinders--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “coil winding directions thereof” as recited in line 12 renders the claim and indefinite. It is unclear as to what the thereof is indicated. 
		The phrase “if numbers are applied sequentially to the plurality of stator cores” as recited in lines 12 and 13 renders the claim and indefinite. It is unclear as to of what the numbers are indicated and for what the numbers are meant. 
	Re. claim 2: The phrase “the first stator core” as recited in line 4, “the second stator core” as recited in line 6, “the third stator core” as recited in line 7, “the fourth stator core” as recited in line 8, “the fifth stator core” as recited in lines 9 and 10, “the sixth stator core” as recited in line 11, “the seventh stator core” as recited in line 12, “the eighth stator core” as recited in lines 13 and 14, “the ninth stator core” as recited in line 15, “the tenth stator core” as recited in line 16, “the eleventh stator core” as recited in line 18, and “the twelfth stator core” as recited in line 19 lack antecedent basis. 		
	Re. claim 3: The phrase “the first phase” as recited in line 2, “the second phase” as recited in line 3, and “the first phase” as recited in line 5 lack antecedent basis.
	Re. claim 6: The phrase “an initial position thereof” as recited in line 3 renders the claim and indefinite. It is unclear as to what the thereof is indicated.
	Re. claim 7: The phrase “therethrough” as recited in line 16 renders the claim and indefinite. It is unclear as to what the therethrough is indicated. 
		The phrase “therethrough” as recited in line 21 renders the claim and indefinite. It is unclear as to what the therethrough is indicated. 
		The phrase “thereto” as recited in line 22 renders the claim and indefinite. It is unclear as to what the thereto is indicated. 
	Re. claim 12: The phrase “thereto” as recited in line 6 renders the claim and indefinite. It is unclear as to what the thereto is indicated. 
	Re. claim 16: The phrase “underside thereof to fix the coil thereto” as recited in line 2 renders the claim and indefinite. It is unclear as to what the thereof and thereto are indicated. 
	Re. claim 18: The phrase “therebetween” as recited in line 4 renders the claim and indefinite. It is unclear as to what the therebetween is indicated.

Allowable Subject Matter
Claim 17 is allowed.
Claims 1-16 and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a stator coil winding machine including a controller adapted to control operations of the stator transfer unit, the winding guide unit, and the winding unit to allow the coil to be wound on the stator by means of three-phase Y connection on a basis of a previously set winding sequence. The closest reference of Takayama et al. (JP 10191601 A) teach a stator coil winding machine including a stator transfer unit, a winding guide unit, a winding unit and a tension adjusting unit capable of adjusting a tension on the coil being wound on the stator. However, Takayama et al. fail to teach the controller adapted to control operations of the stator transfer unit, the winding guide unit, and the winding unit to allow the coil to be wound on the stator by means of three-phase Y connection on a basis of a previously set winding sequence. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729